Citation Nr: 0304896	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  96-25 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include as secondary to a service connected 
disability.  

2.  Entitlement to an increased rating for a cervical spine 
disability, currently evaluated at 20 percent. 

3.  Entitlement to a rating in excess of 40 percent for a 
lumbar spine disability, prior to September 23, 2002, to 
include restoration of a 60 percent evaluation.

(The issues of entitlement to a rating in excess of 60 
percent for a lumbar spine disability, from September 23, 
2002, and entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU) will be the subjects of a subsequent 
Board decision.).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from July 1978 to March 1983.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions from the Department of Veterans 
Affairs (VA) St. Petersburg, Florida Regional Office (RO).  
Pursuant to the veteran's request, in January 1997, a hearing 
at the RO before a local hearing officer was held.  A 
transcript of the hearing is of record.    

This case was remanded in March 1999 for further development.  
The case was thereafter returned to the Board.

During the course of this appeal, the rating criteria for 
intervertebral disc syndrome changed.  See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002).  The change was effective 
September 23, 2002.  The new criteria assigns ratings based 
on incapacitating episodes.  A 60 percent rating is assigned 
with incapacitating episodes having a total of at least 6 
weeks during the past 12 months.  Ratings are also for 
assignment based on chronic orthopedic and neurologic 
manifestations if that results in a higher rating.  Id.  

In this case the old criteria apply to the claim for an 
increased rating for a lumbar spine disability prior to 
September 23, 2002.  Development, as separately set forth, is 
required due to the change in criteria.  The old and the new 
criteria, whichever are more favorable, will apply to the 
claim on and after September 23, 2002.  That will be the 
matter of a separate decision.  As noted in the current 
decision below, the Board finds that the 60 percent 
evaluation for the lumbar spine disability is restored, as 
such, the issue is entitlement to an evaluation in excess of 
60 percent for the veteran's service connected lumbar spine 
disability from September 23, 2002.  This will be the subject 
of a separate decision, following development that is to be 
undertaken.

Additionally, the United States Court of Appeals for Veterans 
Claims held in Holland v. Brown, 6 Vet. App. 443 (1994) that 
a claim for a total disability rating based on individual 
unemployability (TDIU) due to a service connected disability 
is "inextricably intertwined" with a rating increase claim 
on the same condition.  Thus, the veteran's TDIU claim must 
be deferred pending the development of his increased rating 
claim for a lumbar spine disability.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal as to the issues of entitlement to 
service connection for a psychiatric disability, entitlement 
to an increased rating for a cervical spine disability, 
currently evaluated at 20 percent, and entitlement to a 
rating in excess of 40 percent for a lumbar spine disability, 
prior to September 23, 2002, to include restoration of a 60 
percent evaluation, has been obtained by the RO.

2.  The evidence does not show that a psychiatric disability 
is related to the veteran's service.  A psychosis was not 
demonstrated within 1 year of separation from active service.  
There is no showing that the veteran's current psychiatric 
disability is etiologically related to or being aggravated by 
service connected cervical and lumbar spine disabilities.

3.  The symptomatology of the veteran's cervical spine 
disability demonstrates severe limitation of motion.  There 
is no evidence demonstrating that this service connected 
disability presents an unusual or exceptional disability 
picture.

4.  By rating action of October 1995, the RO proposed to 
reduce the disability evaluation assigned to the veteran's 
service connected lumbar spine disability from 60 percent to 
40 percent based on evaluation of the evidence.  

5.  In a February 1996 rating action, the evaluation of the 
veteran's service connected lumbar spine disability was 
reduced.

6.  The 60 percent rating had been in effect less than five 
years.

7.  The reduction in rating was based on an evaluation of 
incomplete evidence.

8.  Prior to September 23, 2002, the veteran was rated at the 
schedular maximum for his service connected lumbar spine 
disability and there is no evidence demonstrating that this 
service connected disability presents an unusual or 
exceptional disability picture.  He does not have complete 
footdrop as to either foot.


CONCLUSIONS OF LAW

1.  A psychiatric disability was not incurred in or 
aggravated by service, nor is it shown to be proximately due 
to, the result of, or aggravated by service connected 
disability.  A psychosis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310(a), 3.326 (2002); Allen v. Brown, 
7 Vet. App. 439 (1995).

2.  The criteria for the assignment of a rating of 30 
percent, but no more for a cervical spine disability have 
been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.321, 3.326, and Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 
5287, 5290 (2002).

3.  The reduction in rating from 60 to 40 percent for service 
connected lumbar spine disability was not warranted.  38 
U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. §§ 3.105, 
3.156(a), 3.159, 3.326, 3.344, 4.2, 4.71a, Diagnostic Code 
5293 (2002).

4.  The criteria for a rating in excess of 60 percent for 
lumbar spine disability, prior to September 23, 2002, have 
not been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326, and Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 
5021, 5293 (prior to September 23, 2002) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the issues of entitlement to service connection for a 
psychiatric disability, entitlement to an increased rating 
for a cervical spine disability, currently evaluated at 20 
percent, and entitlement to a rating in excess of 40 percent 
for a lumbar spine disability, prior to September 23, 2002, 
to include restoration of a 60 percent evaluation.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him as to these issues.  See 38 U.S.C.A. 
§ 5103A (West 2002).  In this regard there has been notice as 
to information needed, treatment records have been obtained, 
VA examinations have been provided, and there have been 
rating decisions and a statement of the case sent to the 
veteran.  There is no indication that there is additional 
information on file that would lead to a different outcome in 
these claims.  All pertinent notice has been provided in the 
documents sent to the veteran.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  These regulations provide 
no additional duties, are not more favorable to the veteran 
than the statute, and are satisfied as all appropriate notice 
and development has otherwise been accomplished as discussed 
elsewhere.  

The veteran, through letters, the statement of the case, and 
supplemental statements of the case, has been notified as to 
evidence and information necessary to substantiate the 
claims.  The discussions in the rating decision, the 
statement of the case, supplemental statements of the case, 
and the letters sent to the veteran informed him of what 
evidence he must obtain and which evidence VA would seek to 
obtain, as required by section 5103(a), as amended by the 
VCAA, and by § 3.159(b), as amended by 66 Fed. Reg. at 
45,630.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
A letter addressing the VCAA requirements was provided in 
February 2002.  This letter and other letters from the VA 
provided notification to the claimant and to the claimant's 
representative of any information, and medical or lay 
evidence, not previously submitted that is necessary to 
substantiate the claim; and notice of which evidence, if any, 
the claimant is being expected to obtain and submit, and 
which evidence will be retrieved by VA.

Further, it appears that all pertinent evidence has been 
obtained.  Therefore, there is no evidence that there are 
additional records that should or could be obtained, nor is 
there evidence that other development is necessary.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002).

I.  Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  Additionally, service 
connection will be granted for a disability that is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection on the basis of aggravation may also be granted.  
See Allen v. Brown, 7 Vet. App. 439 (1995).

Where a veteran served 90 days or more during a war period or 
after December 31, 1946 and a psychosis becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

The veteran's service medical records show that there was no 
history or diagnosis of a psychiatric disorder on enlistment 
examination in March 1978.  Records from July 1979 to August 
1979, show the veteran was treated for headache and was given 
a mental health consult for biofeedback and for the headache 
complaints.  In July 1979, no psychiatric disorder was found.  
The diagnosis in August 1979 was headache consistent with 
migraine headaches.  The veteran was hospitalized from June 
1982 to September 1982 for subjective cervical myalgia.  The 
veteran complained of headache and neck pain but there were 
no objective evidence to correlate with the physical 
complaints.  The veteran was seen for psychological 
evaluation and it was felt that veteran did not have any 
evidence of psychiatric disease at that time.  The veteran 
was to return to the psychiatric clinic in one month after 
discharge.  Later in September 1982, the veteran was seen for 
biofeedback training.  He believed there was a physical cause 
of the neck pains and that the doctors were playing "mind 
games" with him.  He was unmotivated to pursue biofeedback 
training currently.  On separation examination in February 
1983, the veteran's psyche was clinically evaluated as 
normal.

On VA examinations in June 1983 and December 1983, the 
veteran's psyche was clinically evaluated as normal.

At an RO hearing in June 1990, the testimony included that 
the veteran was emotionally affected by his service connected 
disabilities of the cervical spine and the lumbar spine, 
including experiencing stress and depression.     

On reports from a private provider in February 1991, August 
1993, and January 1994, it was indicated that the veteran 
complained that since 1981 he had pain in the cervical and 
lumbar region due to an accident in service, insomnia, 
nightmares, would become aggressive and destructive at home, 
would argue constantly, was paranoid, had poor memory, could 
not concentrate, and had suicidal ideation.  The 
symptomatology had exacerbated in the last year.  The 
diagnostic impression was major depression secondary to 
chronic cervical and lumbar pain.  The emotional condition 
was secondary to the accident he had while in service.  

On a VA examination in December 1993, after examination and 
review of the records, the diagnoses were dysthymia and very 
strong borderline personality features.  It was the 
examiner's impression that the veteran's neuropsychiatric 
disorder was not a direct consequence of his service 
connected physical condition.  He had many characteristics in 
his personality make up and maladaptive mechanisms that 
contributed to the difficulties that he was having in terms 
of interpersonal relations and as a consequence provoked the 
frustration and anger that underlied his present depression.

Social Security Administration records were associated with 
the claims file and a July 1994 decision shows the veteran 
was considered disabled effective August 1993 due to 
affective disorder and bilateral L5 radiculopathy.  A 1994 
report shows the diagnosis was schizophrenia, paranoid type.

A private treatment record shows the veteran was seen in 
February 1994 and he reported his history as that he was 
hospitalized in the service and received psychiatric 
treatment at that time.  The diagnoses were paranoid 
delusional disorder, dysthymic disorder, late onset, 
secondary type, rule out schizophrenia, paranoid type with 
acute exacerbation, rule out major depression with psychosis, 
rule out factitious disorder, and rule out paranoid 
personality disorder.  It was noted that the veteran had a 
history of emotional problems since he was in the service.  
His low back pain also interfered with his recovery.  

A private treatment record from December 1994 shows the 
veteran had a psychiatric problem and began seeing a 
psychiatrist in 1989.  The psychiatric disorder was a part of 
his overall problem with his back and cervical spine.  

On a VA examination of the spine in June 1995, the examiner 
commented that the veteran had a known psychiatric disorder 
that was a significant part of his overall problem with his 
back and neck.

On a VA examination for mental disorders in June 1995, the 
veteran denied any psychiatric problems prior to his neck and 
low back injuries and his wife reported that he had changed 
since he had the injury in the service as he was more 
temperamental and would get upset easily.  The assessment 
after examination was dysthymic disorder and rule out some 
narcissistic personality traits. 
  
At the RO hearing in January 1997, the veteran reported that 
he was diagnosed with dysthymia in the service in 1982, while 
in the hospital.  He reported that he was given psychiatric 
medication in service.  He reported that the first treatment 
he received post service for a psychiatric disorder was in 
the mid 1980s.  He was diagnosed after that in 1989. 

VA treatment records show that in July 1997, the veteran 
reported that he felt angry and agitated most of the time.  
He was socially withdrawn and felt depressed.  He reported 
hearing voices calling his name and telling him to kill 
himself and to kill others.  He reported that on one occasion 
he tried to hang himself with his belt but his wife found 
him.  He reported having been this way for the past four to 
five years.  The assessment was rule out schizophrenia.  In 
August 1997, September 1997, October 1997, the diagnosis was 
schizophrenia.  In December 1997, the veteran reported his 
history as that he first began hearing voices telling him to 
kill people while in the service in 1978 to 1979.  He 
reported that he was referred to the mental health clinic 
where he had three visits by a therapist.  He stopped because 
they were constantly questioning him about drug use, which he 
denied.  He tried to hang himself on the barrel of a big gun 
with a belt strapped to his neck.  He was then treated again 
in 1982 after he developed a protracted fever with back 
problems.  The voices were present.  He was referred to a 
psychiatrist who treated him with medication.  He rejected an 
offer by a psychiatrist of a 70 percent disability prior to 
discharge.  Since service he had been treated on and off.  
The assessment was schizophrenia.  In April 1998, June 1998, 
and July 1998, the veteran was treated for schizophrenia.

On VA examination of the spine in May 1999, it was not felt 
that there was any definitive etiologic relationship between 
the veteran's psychiatric disability and the symptomatology 
in the lower back and neck regions.  

On a VA examination for mental disorders in May 1999, after 
examination and review of the records, the impression was 
that the veteran endorsed symptoms consistent with a 
diagnosis of paranoid schizophrenia.  It was very unlikely 
that nay portion of the current psychiatric problem was the 
result of aggravation by stress associated with his spine 
disabilities.  

On a VA examination for mental disorders in October 1999, the 
reported being in the service from 1978 to 1982.  He reported 
that he had been hearing voices for many years, which started 
while he was in the service.  He tried to hang himself 
because there were people making him miserable.  He reported 
that he was sent to see a psychiatrist while in the service 
because of this incident.  He said a physician he saw in 
service wanted him to sign papers giving him a discharge due 
to his psychiatric disorder; however, he refused to do this.  
He reported seeing a psychiatrist regularly over the years.  
The clinical impression was that the veteran reported ongoing 
debilitating symptoms of auditory hallucinations and paranoia 
as well as isolation.  This appeared to have first surfaced 
when he was hospitalized for trying to hang himself in the 
service.  

On a VA Social and Industrial Survey in October 1999, the 
veteran reported that he was treated for psychiatric problems 
while in the military but refused to sign a statement that he 
was psychiatrically impaired because he did not want to give 
up his military career.  The examiner noted that the service 
record indicated that the veteran was treated for migraine or 
cluster headaches but no psychiatric disorder was diagnosed.

VA treatment records show treatment for schizophrenia from 
April 2000 to May 2002.

In this case the veteran currently has a diagnosis of 
schizophrenia.  There is no competent evidence of complaints 
or treatment related to this disability until the several 
years post service, in the 1990s.  The contemporaneous 
evidence shows that in service, the veteran was referred for 
psychiatric consult due to complaints of pain with no 
objective physical findings, and no chronic psychiatric 
disability was found in service, on separation examination, 
on VA examinations immediately post service, or, again, until 
the 1990s.  While the veteran has currently reported that he 
had psychiatric treatment in service, again, the 
contemporaneous evidence at that time shows that there was no 
diagnosis of a psychiatric disability in service.  
Additionally, there is no showing in the competent medical 
evidence of treatment for a psychiatric disability within one 
year of separation from service.

A VA examiner and private providers have additionally 
indicated that the veteran's psychiatric disorder was related 
to the veteran's service; however, this was based on the 
veteran's history as the more probative evidence of the 
veteran's history of disability shows that the veteran's 
psychiatric disorder developed several years post service.  
Therefore, these reports are not competent medical evidence 
of a nexus.  See LeShore v. Brown, 8 Vet. App. 406 (1995) 
(transcription of the veteran's lay history by a physician 
does not constitute competent medical evidence).

The veteran has additionally contended that his psychiatric 
disability is related to his service connected cervical and 
lumbar spine disabilities.  While a private provider had 
indicated that the veteran has major depression due to the 
cervical and lumbar pain; on the most recent VA examinations, 
based on a review of the record and examination of the 
veteran, examiners have opined that the veteran's current 
psychiatric disability is not related to the service 
connected disabilities of the cervical and lumbar spine. 

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for a psychiatric disability, on a direct or secondary basis.

While the Board has considered the veteran's testimony and 
contentions, they do not constitute competent evidence with 
respect to medical causation, diagnosis, and treatment.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Additionally, the Board has taken into consideration the case 
of Allen v. Brown, 7 Vet. App. 439 (1995), wherein the United 
States Court of Appeals for Veterans Claims held that the 
term "disability" as used in 38 U.S.C.A. § 1131 (West 
2002), refers to impairment of earning capacity, and that 
such definition of disability mandates that any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  Thus, pursuant to 38 U.S.C.A. §§ 1110, 1131 and 
38 C.F.R. § 3.310(a), when a veteran incurs a nonservice-
connected condition, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability prior to incurring the disability.  However, in 
this case, the competent evidence does not show that the 
veteran's psychiatric disability is related to the service 
connected cervical and lumbar spine disabilities, therefore, 
there is no showing that there is additional impairment 
caused by the service-connected disability.  

Therefore, as noted, the Board finds that the preponderance 
of the evidence is against the veteran's claim of service 
connection for a psychiatric disability.

II.  Increased Rating

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability involving a 
joint, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court held that Diagnostic Codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45, and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  The Court remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limits functional ability during flare-ups 
or when the joint is used repeatedly over time.  The Court 
also held that the examiner should be asked to determine 
whether the joint exhibits weakened movement, excess 
fatigability, or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability, or incoordination.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).


Cervical Spine

The veteran is currently assigned a 20 percent evaluation for 
his service connected cervical spine disability under 
Diagnostic Code 5290.  Under applicable criteria, Diagnostic 
Code 5290 is for limitation of motion of the cervical spine, 
a 20 percent evaluation is warranted for moderate limitation 
of motion and a 30 percent evaluation is warranted for severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5290 (2002).

The evidence in this case shows that on a VA treatment record 
in December 1994, the veteran had a cervical injury in 
service which was re-injured in a fall in 1993.  On 
examination, the veteran was severely limited in neck range 
of motion in all directions, there was diffuse tenderness 
over the neck paraspinal muscles.  The assessment/diagnosis 
included cervical myofascial pain.  In March 1995, the 
veteran complained of neck pain.  On examination, there was 
no muscle wasting.  He held his head tilted to the left; 
there was essentially no neck motion.  

A private treatment record from December 1994 shows that the 
veteran experienced an injury in August 1993 when the chair 
in which he was sitting fell over backwards.  He experienced 
severe back pain and was treated.  He currently complained of 
pain in the back of the neck and into his shoulders, 
radiating down into his hands, and reported on and off 
tingling in his hands.  He had injured the back while in the 
military.  On examination of the cervical spine, he was able 
to flex to 45 degrees and extend to 20 degrees.  Lateral 
rotation was to 60 degrees on the right and to 40 degrees on 
the left.  All motions of the cervical spine were guarded and 
slow.  There was diffuse tenderness in the cervical spine and 
shoulder area.  There was no evidence of any motor weakness.  
It was commented that the August 1993 accident was an 
aggravation of cervical strain that began in service and he 
had recurrent episodes since.  The August 1993 accident was 
felt to be an aggravation of a preexisting condition.  

On a VA examination in June 1995, there was marked limitation 
of range of motion of the cervical spine.  The flexion was to 
approximately 45 degrees and extension to 20 degrees.  
Lateral rotation was extremely guarded, however it was to 
approximately 60 degrees on the right and to 40 degrees on 
the left.  All motions of the cervical spine were guarded and 
slow.  It was the examiner's opinion that there was no 
evidence of motor weakness.  The assessment was that the 
accident in August 1993 was an aggravation of the cervical 
strain, that began in service.  The diagnosis was chronic 
pain syndrome with limitation of the range of motion of the 
cervical spine and residuals of trauma to the cervical spine.    

At the RO hearing in January 1997, the veteran reported that 
he had reduced range of motion of the cervical spine and 
experienced a constant burning pain that radiated into the 
spine and he had radiating pain down his shoulders and into 
his arms that caused numbness and tingling.  He had muscle 
spasms of the neck and experienced headaches every day.  He 
had a special pillow that he used to sleep.  He reported 
difficulty raising his arms above shoulder level.  The 
veteran's spouse reported that the veteran appeared to be 
constant pain.  

VA treatment records show that in July 1997 and March 1998, 
the veteran complained of neck pain.

On VA examination in May 1999, the veteran complained of 
chronic excruciating pain in his neck.  The veteran's history 
was that he fell when in service in 1978.  The veteran 
continued to have intermittent pain in the region of the neck 
with associated spasms.  The veteran described the pain as a 
burning pain radiating into his shoulders bilaterally and 
associated with occasional numbness and tingling in the upper 
extremities bilaterally.  He was injured at work in 1993, 
when a chair in which he was seated fell over backward and 
this exacerbated the symptoms of the neck.  The veteran 
reported since then he had constant burning pain in the 
posterior aspect of the neck radiating into the shoulders 
bilaterally with occasional numbness and tingling in the arms 
bilaterally.  He had limited motion in the neck secondary to 
the pain.  

On examination, there was notably limited motion of the neck 
region limited by pain and consisting of approximately to 20 
degrees of flexion, to 15 degrees of hyperextension, to 15 
degrees of lateral rotation bilaterally and approximately to 
10 degrees of lateral bending bilaterally with further motion 
of the neck severely limited by severe neck pain and spasm.  
There was a significant amount of muscle spasm in the region 
of the neck with associated tenderness to palpation over the 
paraspinous muscles bilaterally as well as over the trapezial 
muscles bilaterally with numerous tender points noted in the 
neck.  There was also muscular tenderness to palpation over 
the cervical vertebrae.  There was a negative spurling test 
bilateral and 5/5 muscle strength with intact to sensation to 
pinprick throughout the bilateral upper extremities.  The 
veteran did exhibit break away strength with excessive 
fatiguability in the bilateral upper extremities on strength 
testing.  There was a negative Hoffman sign but there was 2+ 
deep tendon reflexes in the biceps, triceps, and 
brachioradialis muscles in the bilateral upper extremities.  
The x-rays showed mild degenerative changes throughout the 
cervical spine level with no evidence of any osseous 
abnormalities noted.  

The impression was exacerbation of a cervical strain with 
associated stiffness and limitation of motion in the cervical 
spine region.  The remarks included that it appeared that the 
veteran's injury in August 1993 resulted in acute 
exacerbations of the underlying disorders in the cervical 
spine, causing him to have increased pain as well as 
functional disability secondary to the acute exacerbation of 
the pre-existing injury of the cervical spine.  It could be 
expected that during acute flare-ups, further loss of range 
of motion, excessive muscle incoordination and fatiguability 
as well as interference of activities of daily living would 
be expected.  It appeared that the veteran may have been 
experiencing an acute flare-up of pain at the time of the 
examination, however, due to the highly variable course of 
symptomatology relating to the neck, the exact amount of loss 
of range of motion and functional disability was not able to 
be quantitated currently.  

On a VA Social and Industrial Survey in October 1999, the 
veteran reported that his neck was constantly painful.

The evidence shows that the veteran has severe limitation of 
motion of the cervical spine with complaints of pain, that is 
due to the service connected disability.  While the veteran 
has reported complaints of radiation into the upper 
extremities related to the cervical spine, on examination, no 
neurological involvement was found.  Therefore, the record 
supports the assignment of a disability evaluation to 30 
percent for severe limitation of motion of the cervical 
spine.  

In this regard, the provisions of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), have been considered, and functional 
limitations have been taken into consideration in evaluating 
the rating assigned, as at the most recent examination, it 
was reported that the veteran was examined during a flare-up, 
and further, the 30 percent evaluation is the maximum rating 
assigned for limitation of motion of the cervical spine.  The 
veteran does have some range of motion; therefore, a higher 
rating for unfavorable ankylosis of the cervical spine is not 
available.  See 38 C.F.R. § 4.71a, Diagnostic Code 5287.

Again, a 30 percent evaluation is the maximum schedular 
evaluation available under this rating code.  A higher 
evaluation would only be available under an extraschedular 
analysis under 38 C.F.R. § 3.321 (2002).  However, the record 
does not contain any evidence reflecting the symptomatology 
necessary to be considered an unusual or exceptional 
disability as the symptomatology described on VA examinations 
and treatment records are addressed by the rating criteria.  
There is no evidence that the service connected disability 
causes such an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
schedular standards pursuant to 38 C.F.R. § 3.321(b)(2).  


Lumbar Spine

Private treatment records beginning in December 1993 show the 
veteran was seen after a fall at work in August 1993, where 
he hit the right arm, neck, and low back area.  He reported 
severe low back pain with radiation to the right lower 
extremity.  He had a previous history of herniated nucleus 
pulposus at L5/S1 and right L5 and S1 radiculopathies.  On 
examination, there was normal strength and full active range 
of motion in the lower extremities.  There was decreased 
pinprick sensation of the right lower extremity not following 
any specific dermatome.  The deep tendon reflexes were normal 
and symmetric.  There was severe spasm of the paraspinal 
muscles.  The veteran was treated from August 1993 to 
December 1993 with minimal improvement.  He was recommended 
not to return to work due to emotional liability and 
inability to tolerate prolonged sitting, standing, repetitive 
trunk bending, and weight lifting beyond 5-10 pounds.  The 
diagnoses were lumbar strain, chronic lumbosacral paraspinal 
muscle spasm, bilateral L5 radiculopathies confirmed by EMG 
and nerve conduction study, and chronic intractable pain 
syndrome.

A VA treatment record from December 1994 shows the veteran 
had low back injury in service with reinjury in 1993 at work.  
On examination, there was severe limitation in back range of 
motion in all directions.  There was diffuse tenderness over 
the lumbar paraspinal muscles.  Motor examination was unable 
to be assessed secondary to pain.  There was decreased pin 
prick in the right lower extremity.  Deep tendon reflexes 
were +2 and straight leg raise test was positive bilaterally 
at 10 degrees.  The assessment was lumbar disc herniation 
with strain.  A VA treatment record from March 1996 shows the 
veteran complained of low back pain and lower extremity pain 
to both legs to the feet and toes.  He used a cane in the 
left hand.  On examination, the veteran was healthy appearing 
with no muscle wasting.  Sensory examination was grossly 
intact.  There was tenderness to the thoracic and lumbar 
spine to percussion and to firm palpation and paraspinal 
tenderness diffusely.   

A Social Security Administration (SSA) decision from July 
1994 includes treatment records from 1991 to 1993 and shows 
the veteran was considered disabled effective August 1993, 
with primary diagnosis of affective disorder and secondary 
diagnosis of bilateral L5 radiculopathy.

A private treatment record from December 1994 shows the 
veteran sustained a fall in August 1993 when he was sitting 
in a chair that fell over backwards.  He had severe pain in 
his back and was treated.  He currently complained of low 
back pain and pain down both legs to the toes with numbness 
and tingling in the big toe of both feet.  He was on pain 
medication.  EMG and nerve conduction study showed bilateral 
L5 radiculopathy.  A MRI done in September 1993 was normal.  
The veteran had a history of injuring his back in service and 
had trouble with the low back since then.  He was injured 
again in 1989 when a shelf fell on him.  He had numbness at 
that time and was given a lumbosacral corset to wear.  
Currently he was unable to dress himself.  He had difficulty 
walking around.  He could barely get up on the examining 
table with two people helping him.  He walked with his 
lumbosacral spine flexed, his knees flexed and he had a very 
unsteady gait.  He used a cane.  

On examination, he flexed the lumbosacral spine to about 35 
degrees and had a great deal of difficulty from this position 
to go into flexion or extension.  Straight leg raise on the 
table was to about 5 degrees in both legs.  Leg lengths were 
equal, pedal pulses were intact, and reflexes were equal and 
active.  The Babinsky was negative.  He had hypesthesia in 
both legs which was a stocking type and followed no 
dermatomal sequence.  There was no muscle spasm in the back.  
There was no evidence of motor weakness.  The accident on 
August 1993 was an aggravation of lumbosacral strain in 
service.  He had chronic pain syndrome.

On VA examination of the spine in June 1995, the veteran's 
history was as reported in the December 1994 record.  On 
examination, the veteran was ambulatory with the use of a 
straight cane but required help from his spouse and he had a 
very unsteady gait.  The examination was similar to the 
December 1994 examination.  

At the RO hearing in January 1997, the veteran and his spouse 
testified that the status of his lumbar spine had not gotten 
better since the proposal to reduce.  He had a stabbing and 
burning like pain of the lower back constantly.  He felt the 
pain in his legs and toes and had numbness and weakness in 
the legs.  He used a cane.  He reported that he had constant 
constipation and constant muscle spasms that would last for 
weeks.  He reported at times being so debilitated that he 
could not get out of bed.  He reported that he could only 
bend very little and wore a lumbar corset to keep his back 
straight.  He could not drive.  He reported he could only sit 
for 10 minutes and stand for five to eight minutes.  He had 
to sleep using pillows between his legs.  He had problems 
brushing his teeth, could not shower, and could not dress 
himself.  

VA treatment records from July 1997 to July 1998 show that 
the veteran was seen for treatment for back pain.  He 
reported the pain was in the feet and would go up.  He 
reported a history of incontinence.  He was unable to do any 
range of motion.  He stood in 15 degrees of flexion.  There 
were paraspinal muscle spasms and palpable lumbar muscle 
tenderness.  There was weakness in the legs and feet and 
positive straight leg raise test.  The neurological 
examination was grossly intact.  The impression was suspected 
herniated nucleus pulposes and chronic lumbar strain.

On a VA examination of the spine in May 1999, the veteran's 
history was an injury to the back in service and an in jury 
in August 1993 when he fell backwards in a chair.  This 
exacerbated the injury of the lower back region and he 
reported that he currently had low back pain that caused 
difficulty walking.  He denied bowel or bladder 
symptomatology related to the low back pain and denied muscle 
weakness in the bilateral lower extremities.  On examination, 
the veteran ambulated with the lower back flexed to 15 
degrees and used a cane in the left hand.  He had 
approximately to 25 degrees of forward flexion with 0 degrees 
of hyperextension.  There was approximately to 10 degrees of 
lateral bending bilaterally with range of motion being 
severely limited by pain and associated paraspinous muscle 
spasm.  There was notable tenderness to palpation in the 
paraspinous muscle regions bilaterally and pain over the 
sciatic notches bilaterally.  There was significant 
discomfort on straight leg raising tests bilaterally.  There 
was a significant amount of hamstring tightness noted 
bilaterally.  

Otherwise there was 5/5 strength throughout the bilateral 
lower extremities with break-away strength and excess 
fatiguability.  Sensation was intact to pinprick throughout 
the bilateral lower extremities.  Deep tendon reflexes were 
2+ and symmetric with toes going downward bilaterally and no 
clonus able to be elicited.  The veteran was unable to stand 
on his toes or heels secondary to pain in the lower 
extremities causing weakness.  The x-rays showed degenerative 
changes with bridging osteophyte formation at the L3-L4 level 
with mild to moderate degenerative changes in the lower 
lumbar level.  However, disk space height was well maintained 
with normal alignment and no evidence of any 
spondylolisthesis or acute osseous abnormalities noted.  

The impression was lumbosacral pain syndrome with acute 
exacerbation of the low back pain symptoms and rule out 
degenerative lumbar spinal stenosis.  It appeared that the 
injury the veteran sustained in August 1993 resulted in acute 
exacerbation of the underlying lumbar spine disability, 
causing increased pain as well as functional disability 
secondary to the acute exacerbation of the pre-existing 
injury.  It could be expected that during acute flare ups the 
veteran could have further loss of range of motion, excessive 
muscle incoordination and fatiguability as well as 
interference of activities of daily living.  The veteran 
appeared to be having an acute flare up at the time of 
examination.  Due to the highly variable course of his 
symptomatology related to the low back the exact amount of 
loss of range of motion and functional disability was not 
able to be quantitated currently.  

On a VA Social and Industrial Survey in October 1999, the 
veteran reported that his low back was constantly painful.  
He had difficultly walking and had to use a cane and lean on 
objects or other people for support.

VA treatment records from August 2000 to November 2001 show 
treatment for low back pain with sciatica that was unchanged.

Initially in this case, by rating action of August 1995, the 
evaluation of the veteran's service connected lumbar spine 
disability was increased from 20 percent to 60 percent, 
effective September 19, 1994, the date of the claim for an 
increased rating.  By rating action of October 1995, it was 
proposed that the 60 percent evaluation be decreased to 40 
percent based on finding clear and unmistakable error in the 
rating decision of August 1995 in that the medical evidence 
showed that the symptomatology of the lumbar spine disability 
was a direct result of the intercurrent injury sustained in 
1993 and not directly attributable to the service connected 
disability.  Therefore the residuals of the 1993 injury could 
not be considered in the evaluation of the original service 
connected lumbar spine disability.  There was notice to the 
veteran of the proposal to reduce in October 1995.  By rating 
action of February 1996, the evaluation of the lumbar spine 
disability was reduced to 40 percent, effective September 19, 
1993, as the evidence showed increased disability on that 
date, one year prior to the date of the claim.  The veteran 
disagreed with the reduction and contends that an increase in 
evaluation is warranted.

As such, it must first be decided whether the veteran is 
entitled to a restoration of the 60 percent evaluation.  
Where a reduction in evaluation of a service-connected 
disability is considered warranted, and the reduction would 
reduce compensation payments, the RO is required to prepare a 
rating proposing the reduction, to notify the beneficiary at 
his or her latest address of record, and to allow 60 days for 
presentation of additional evidence.  38 C.F.R. § 3.105(e).

As noted above, the RO in this case has complied with the 
procedural steps required of it.  Nevertheless, compliance 
with 38 C.F.R. §§ 3.105 is not solely determinative of the 
issue of whether the reduction in rating was proper.  In any 
rating reduction case, BVA is required to establish, by a 
preponderance of the evidence and in compliance with 
3.344(a), that a rating reduction is warranted.  Kitchens v. 
Brown, 7 Vet. App. 320 (1995).  Moreover, the RO is required 
to ascertain, based upon review of the entire recorded 
history of the condition, whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations.  Brown v. Brown, 5 Vet. App. 413, 421 (1993).  

As noted above, in addressing the propriety of a reduction, 
consideration must be given to 38 C.F.R. § 3.344(a), where 
applicable, which provides in pertinent part with respect to 
rating reductions:

Ratings on account of diseases subject to 
temporary or episodic improvement . . . 
will not be reduced on any one 
examination except in those instances 
where all the evidence of record clearly 
warrants the conclusion that sustained 
improvement has been demonstrated. . . . 
Moreover, though material improvement in 
the physical or mental condition is 
clearly reflected the rating agency will 
consider whether the evidence makes it 
reasonably certain that the improvement 
will be maintained under the ordinary 
conditions of life.  

However, the Board observes that the provisions of 38 C.F.R. 
§ 3.344(c) limit the application of 38 C.F.R. § 3.344(a).  
That regulation provides, in pertinent part, that:  

The provisions of paragraphs (a) and (b) 
of this section apply to ratings which 
have continued for long periods at the 
same level (5 years or more).  They do 
not apply to disabilities which have not 
become stabilized and are likely to 
improve.  Reexaminations disclosing 
improvements, physical or mental, in 
these disabilities will warrant reduction 
in rating.

In this case, the 60 percent rating for the veteran's service 
connected lumbosacral strain had not been in effect for five 
years and therefore the provisions of 38 C.F.R. § 3.344(a) do 
not apply.  Nevertheless, the Board is required to comply 
with 38 C.F.R. § 3.334(c) which provides that a reduction in 
a rating will be warranted when a reexamination discloses 
improvement in the disability.  In addition, the Board is 
required to comply with several more general VA regulations 
applicable to all rating reductions regardless of the length 
of time the rating has been in effect.  These include, but 
are not limited to, C.F.R. § 4.1 which requires that each 
disability be viewed in relation to its history and there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.2 requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self-
support.  The medical examiner must therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's ordinary activity.  

In this case, it was noted that the reduction to 40 percent 
was made on the findings that the 60 percent evaluation was 
assigned based on symptoms not related to the service 
connected disability.  However, examination in December 1994 
and subsequent VA examination based on examination of the 
veteran and review of the record shows that the August 1993 
incident was an exacerbation of the already service connected 
disability and as such the subsequent disability was part of 
the service connected lumbar spine disability.  Therefore, 
the Board finds that the totality of the veteran's lumbar 
spine symptomatology was related to the service connected 
disability and as such did merit the 60 percent evaluation 
and the RO's analysis in deciding to reduce the veteran to 40 
percent was based on incomplete evidence regarding the 
service connected disability.  The Board finds that the 
prejudicial effect of this error cannot be rectified after 
the fact, and that the restoration of the veteran's 60 
percent evaluation for lumbar spine disability is warranted. 

As to a rating in excess of 60 percent for the lumbar spine 
disability, prior to September 23, 2002, the veteran is 
currently evaluated under Diagnostic Code 5293-5021, for his 
service connected lumbar spine disability.  Diagnostic Code 
5021 is for myositis, and provides for a rating based on 
limitation of affected parts.  Under Diagnostic Code 5293, a 
60 percent rating may be assigned for pronounced 
intervertebral disc syndrome; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (prior to September 23, 2002).  The veteran is 
currently rated at 60 percent, which is the maximum scheduler 
evaluation for this disability.

It is noted that the regulations pertaining to rating 
intervertebral disc syndrome under Diagnostic Code 5293 were 
revised effective September 23, 2002.  Therefore, further 
development is required to fully evaluate the veteran's 
disability under the revised rating criteria, as noted above.  
As the issue addressed in this decision is the evaluation of 
the veteran's lumbar spine disability prior to the date of 
the change in the rating criteria, only the "old" criteria 
will be used in evaluating the veteran's disability.

Further, the provisions of DeLuca v. Brown, 8 Vet. App. 202 
(1995), have been considered, and functional limitations have 
been taken into consideration in evaluating the rating 
assigned, as at the most recent examination, it was reported 
that the veteran was examined during a flare-up, and further, 
the 60 percent evaluation is the maximum rating assigned for 
his lumbar spine disability.  The veteran does have some 
range of motion; therefore, a higher rating for unfavorable 
ankylosis of the lumbar spine is not available.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5286.

As noted, the veteran is rated at the schedular maximum for 
his lumbar spine disability, and a higher rating is 
unavailable under the applicable rating criteria.  A higher 
evaluation would only be available under an extraschedular 
analysis under 38 C.F.R. § 3.321 (2002).  However, the record 
does not contain any evidence reflecting the symptomatology 
necessary to be considered an unusual or exceptional 
disability as the symptomatology described on VA examinations 
and treatment records are addressed by the rating criteria.  
There is no evidence that the service connected disability 
causes such an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
schedular standards pursuant to 38 C.F.R. § 3.321(b)(2).  
Therefore, the preponderance of the evidence clearly 
establishes that the symptoms for the service connected 
lumbar spine disability do not meet the criteria for an 
increased rating.

Finally, while there are reports of radiation to the lower 
extremities and weakness and numbness of the lower 
extremities, this is contemplated in the neurological 
findings.  There is no showing of complete foot drop in the 
current record.  Thus, there is no higher rating for 
assignment on neurological impairment.


ORDER

Entitlement to service connection for a psychiatric 
disability, to include as secondary to a service connected 
disability, is denied. 

Entitlement to a 30 percent rating, but no more, for a 
cervical spine disability, is granted, subject to the law and 
regulations pertaining to the payment of monetary benefits.

Restoration of the 60 percent disability evaluation for the 
service connected lumbar spine disability is granted, subject 
to the law and regulations pertaining to the payment of 
monetary benefits.

Entitlement to a rating in excess of 60 percent for lumbar 
spine disability, prior to September 23, 2002, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

